Citation Nr: 1131204	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In a June 2010 decision, the Board noted that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU), but that he had not been afforded a VA examination to determine if he was unemployable as a result of his service-connected disabilities.  The Board noted that opinions had been obtained regarding the effect that the Veteran's service-connected thoracolumbar strain had on employment, but that an opinion had not been obtained which considered the effect all of the Veteran's service-connected disabilities collectively had on the Veteran's ability to obtain or retain employment.  Therefore, the Board remanded the case for the RO to schedule the Veteran for "a VA examination to determine if, in fact, he is unemployable as a result of his service-connected disabilities."  The remand specifically indicated that one examiner should evaluate the impact that the Veteran's service-connected disabilities have on his ability to maintain substantially gainful employment.  

Subsequently, in August 2010, the Veteran was afforded one examination of his service-connected thoracolumbar strain and tonsillectomy residuals by one examiner, and a separate examination of his service-connected psychiatric disorder by another examiner.  The Board's remand stressed the necessity of obtaining one opinion that takes into account all of the Veteran's service-connected disabilities in determining the effect of those disabilities on his ability to obtain and maintain employment.  Therefore, the Board's remand orders were not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a significant portion of the Board's June 2010 remand was not completed by the RO, the Veteran's appeal is not yet ready for final appellate consideration.  

Accordingly, the case must be remanded once more for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for any of his service-connected disabilities since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a single VA examination for the purpose of determining the impact that all of his service-connected disabilities, collectively, have on his ability to obtain and maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner in connection with the evaluation.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected chronic thoracolumbar strain, depression, and chronic tonsillitis alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  A complete rationale for this opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for TDIU must be readjudicated, with consideration of whether referral of the case for extraschedular consideration is warranted.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


